478 F.2d 703
UNITED STATES of America, Plaintiff-Appellee,v.James FRANKLIN, Defendant-Appellant.
No. 72-3558.
United States Court of Appeals,Fifth Circuit.
June 14, 1973.

Henry Gonzales, Tampa, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Claude H. Tison, Jr., Asst. U. S. Atty., Tampa, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and COLEMAN and DYER, Circuit Judges.
PER CURIAM:


1
This is a conviction for perjury.  We are of the clear opinion that the questions asked and the answers given did not constitute perjury.  Cf. Bronston v. United States, 1973, 409 U.S. 352, 93 S. Ct. 595, 34 L. Ed. 2d 568.


2
Reversed.